Case 3:21-cv-00002-HES-PDB Document 28 Filed 08/26/21 Page 1 of 2 PageID 580



                          United States District Court
                           Middle District of Florida
                             Jacksonville Division

CANDICE MORAN,

            Plaintiff,

V.                                                      NO. 3:21-CV-2-HES-PDB

WAL-MART STORES EAST, LP,

            Defendant.



                                      Order

      The plaintiff’s motion to compel the defendant to respond to discovery
requests, Doc. 27, is denied without prejudice for three reasons.

      First, the plaintiff includes no legal memorandum as required by Local
Rule 3.01(a).

      Second, the plaintiff states the “information sought … is relevant and
reasonably calculated to lead to the discovery of admissible evidence.” Doc. 27
¶ 5. The Federal Rules of Civil Procedure apply now. See Fed. R. Civ. P.
81(c)(1). The scope of discovery is governed by standards of relevancy and
proportionality. See Fed. R. Civ. P. 26(b)(1). Advisory Committee notes to the
2015 amendment to Federal Rule of Civil Procedure 26 explain:

      The former provision for discovery of relevant but inadmissible
      information that appears “reasonably calculated to lead to the discovery
      of admissible evidence” is also deleted. The phrase has been used by
      some, incorrectly, to define the scope of discovery. As the Committee
      Note to the 2000 amendments observed, use of the “reasonably
      calculated” phrase to define the scope of discovery “might swallow any
      other limitation on the scope of discovery.” The 2000 amendments
Case 3:21-cv-00002-HES-PDB Document 28 Filed 08/26/21 Page 2 of 2 PageID 581



      sought to prevent such misuse by adding the word “Relevant” at the
      beginning of the sentence, making clear that “‘relevant’ means within
      the scope of discovery as defined in this subdivision … .” The “reasonably
      calculated” phrase has continued to create problems, however, and is
      removed by these amendments. It is replaced by the direct statement
      that “Information within this scope of discovery need not be admissible
      in evidence to be discoverable.” Discovery of nonprivileged information
      not admissible in evidence remains available so long as it is otherwise
      within the scope of discovery.

      Third, the plaintiff appears to base the motion on discovery served in
state court before removal. In federal court, discovery generally cannot begin
until the parties have conferred as required by Rule 26(f). See Fed. R. Civ. P.
26(d)(1). Based on this timing rule, discovery served in state court before
removal becomes null and ineffective. Riley v. Walgreen Co., 233 F.R.D. 496,
498 (S.D. Tex. 2005); accord Map & Globe, LLC v. Hartford Fire Ins. Co., No.
620CV1584ORL40GJK, 2020 WL 6887934, at *1 (M.D. Fla. Sept. 18, 2020)
(“Here, the discovery was served under Florida’s civil procedure rules and
before the parties’ case management conference. Thus, there is no authority
under the Federal Rules of Civil Procedure to compel Plaintiff to respond or
produce documents responsive to the requests to produce.”); Sandoval v. Elcon
Elec. Contractors, Inc., No. CV 18-989-JWD-RLB, 2019 WL 8440512, at *1
(M.D. La. Mar. 28, 2019) (“Where discovery issued in state court has not been
ruled on in state court prior to removal, Rule 26(f) and Rule 26(d) preclude such
discovery from having any effect in federal court.”).

      Ordered in Jacksonville, Florida, on August 26, 2021.




                                          2
